Citation Nr: 0008697	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1940 to July 1945.  The veteran and the 
appellant were married from September 1952 until his death in 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the VARO in Los Angeles.

A review of the evidence of record discloses that the 
veteran's initial application for disability benefits which 
was received in August 1945 referred only to a rheumatic 
condition of the right leg.  By rating decision dated in 
September 1945, service connection for a rheumatic condition 
of the right leg was denied on the basis that there was no 
treatment shown during service for any condition, and no 
defects were shown at the time of discharge.  By 
communication dated that same month, the veteran was informed 
that service connection was denied for a rheumatic condition 
of the right leg as not being shown by the evidence of 
record.

Received in February 1997 was a communication from the 
veteran in which he asked that his claim for service 
connection be reopened.  He indicated that he was claiming 
service connection for arthritis.

By communication dated in February 1997, the veteran was 
informed by the RO that his application for service-connected 
disability compensation had been received.  He was informed 
that the RO needed more evidence from him regarding his 
claim.

The veteran responded to the communication in a letter dated 
March [redacted], 1997.  The record shows the veteran died on 
April [redacted], 1997.  The appellant has perfected an appeal 
as to the issue of entitlement to service connection for arthritis 
for accrued benefits purposes.


FINDINGS OF FACT

1.  The veteran died in April 1997.  Death was due to heart 
failure of days' duration.  This was due to coronary artery 
disease of years' duration.  Diabetes mellitus and 
osteoarthritis were listed as significant conditions 
contributing to death, but not related to the cause.

2.  At the time of death, service connection was not in 
effect for any disability.

3.  There is no competent evidence of a nexus between the 
conditions that caused the veteran's death and service.

4.  There is no competent evidence of record relating the 
veteran's arthritis to his active service for accrued 
benefits purposes.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to accrued benefits based upon 
the veteran's claimed entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. §§ 5107, 5121 
(West 1991); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The surviving spouse of a veteran who dies as a result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death, if a service-connected disability was a 
cause or a contributory cause of death.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (1999).  The debilitating effects of a 
service-connected disability must make the veteran materially 
less capable of resisting disease, or it must have had a 
material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of any coexisting conditions.  Even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  That is, is the claim plausible and meritorious on 
its own or capable of substantiation?  If she has not 
submitted such a claim, the appeal must fail and the Board 
has no duty to further assist her with development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that:  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
See also Epps v. Gober, 126 F.3d 1464 (1997) Cert. Denied, 
524 U.S. 940 (1998).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The 2nd and 3rd Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing the post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (I) the existence of a chronic 
disease in service or during an applicable presumption period 
and (II) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under the provisions of 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993).

Factual Background

The veteran's death certificate shows that he died of heart 
failure of days' duration.  This was due to coronary artery 
disease which was listed as years in duration.  Death 
occurred at his residence.  Significant conditions 
contributing to death but not related to the immediate causes 
of death were diabetes mellitus and arthritis.

During the veteran's lifetime, service connection was not in 
effect for any disability.

A review of the service medical records is without reference 
to any complaints or findings indicative of heart disease, 
diabetes mellitus, or arthritis.  In fact, there is no 
competent medical evidence that the veteran had heart 
disease, diabetes mellitus or arthritis in the initial post 
service year or for years thereafter.

The post service medical evidence includes a May 1987 
communication from James P. Drinkard, M.D.  It was to the 
effect that for 20 years, the veteran had had diabetes 
mellitus.  His medical history was positive only for 
pneumonia.  Current examination findings included a blood 
pressure reading of 170/80.  The diagnoses included diabetes 
mellitus and systolic hypertension.

A chest X-ray study done at a private facility in December 
1989 compared with one done in July 1988 showed hypertrophic 
spurring in the thoracic spine.  The heart was not enlarged, 
although there was calcification of the aortic arch.  The 
pulmonary vasculature was normal and there was no pulmonary 
infiltrate or pleural effusion.  The impression was no 
evidence of active pulmonary disease.

An X-ray study of the lumbosacral spine done at a private 
facility in November 1991 showed a diffuse anterior spurring.  
Otherwise, there were no significant abnormalities with the 
exception of atherosclerotic plaquing of the aorta.

In a February 1997 communication, Dr. Drinkard reported the 
veteran had been a patient of a medical group since 1987 for 
diabetes mellitus, hypertension, and lumbosacral spine 
arthritis.

In a March 1997 communication, the veteran indicated that he 
had never received treatment from VA.  He related that all of 
his medical care had been through the American Can Company's 
employee medical plan.  He stated that he received his care 
under an employee health program.  He added that he was too 
old to give the names of any company doctors.  He noted that 
he retired in 1975.  He reported his post employment medical 
care was with the White Memorial Medical Group and the 
principal physician there was Dr. Drinkard.  He stated he had 
no other private or military records available.

Of record is an April 1997 communication from the Senior 
Human Resource Associate with the American National Can 
Company indicating that the company had no medical records 
pertaining to the veteran.

In a May 1997 communication, the veteran's daughter reported 
that her father never spoke to a VA physician.  She believed 
that he had contracted arthritis and frostbite during Winter 
offensives in Italy and Central Europe during World War II, 
but was so disgusted with the VA's denial of his claim for 
service connection in 1945 that he never appealed and never 
came back to the VA for anything else.  She indicated that it 
was not until 1997, on his deathbed, that the veteran agreed 
to reopen his old claim.

Of record is a report of contact dated in May 1997 from an 
individual with the facility from where the veteran received 
his medical care.  An employee from the facility conducted a 
thorough search and advised that the veteran's medical 
records had been destroyed after his retirement from the 
American Can Company.  It was further noted that the health 
care facility carried no inactive records prior to 1989.

Also of record is a report of contact dated in February 1999 
with an individual at the National Personnel Records Center 
in St. Louis.  A search was made for any additional service 
medical records, to include any SGO records, that might be 
available for the veteran.  The call was returned two days 
later and it was indicated that the Center was unable to 
locate any additional service medical records, to include any 
SGO records for the veteran.

As the foregoing discussion should make clear, there is no 
competent evidence of any of the conditions that caused the 
veteran's death during service or for many years thereafter.  
The reports of the veteran, and members of his family, that 
he received treatment for these disabilities at American Can 
facilities shortly after service, constitute medical hearsay, 
and are of no probative value.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  More significantly, there is no competent 
evidence of a nexus between any of the fatal conditions and a 
disease or injury in service.

The Robinette Court held that 38 U.S.C.A. § 5103(a) imposes 
an obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depend on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.  In 
the instant case there has been reference to medical 
treatment received in service and shortly thereafter.  The 
appellant has been repeatedly advised to submit such records 
(most recently at the hearing before the undersigned) but she 
and the veteran reported that these records were unavailable.

Additionally, a recent communication from the National 
Personnel Records Center indicated that a search for any 
additional medical records, to include Surgeon General's 
Office records, was unsuccessful.  None of the medical 
records in the claims file link the veteran's death to his 
active service period.  As the appellant has not presented 
medical or competent evidence which would justify a belief by 
a fair and impartial individual that it is possible the 
veteran's death was related to service, her claim is not well 
grounded and must be denied.



Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in April 1997.  The 
appellant filed her claim for dependency and indemnity 
compensation in May 1997.  Clearly, this was within one year 
after the date of death.  Also, the veteran did have a claim 
for benefits pending prior to his death.  In a February 1997 
communication, he maintained that he had sustained arthritis 
while serving during World War II.

Under the applicable criteria, service connection may be 
granted for disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131.  Where a veteran has served for ninety (90) days or 
more during  a period of war, or peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, the veteran's service medical records are 
without reference to complaints or abnormal findings 
indicative of arthritis.

In his original claim for VA disability compensation benefits 
received in August 1945, the veteran referred to a rheumatic 
condition of the right leg. He stated he had not received any 
treatment in service for the condition.  No reference was 
made to arthritis.

The records, as referred to above, for the years post service 
include the May 1987 communication from Dr. Drinkard 
indicating that the veteran had had diabetes mellitus for 
more than 20 years.  No reference was made to arthritis in 
the report of examination at that time.

The post service evidence also includes the report of an X-
ray study of the lumbosacral spine done at a private facility 
in November 1991.  There was diffuse anterior spurring of the 
spine shown.

In a February 1997 communication, Dr. Drinkard reported that 
the veteran had been a patient of the White Memorial Medical 
Group since 1987 for problems which included arthritis of the 
lumbosacral spine.

Communications of record from the veteran's principal 
employer during his lifetime, the health care company which 
provided him health coverage, and the National Personnel 
Records Center indicate that no records pertaining to any 
possible treatment and evaluation of the veteran are any 
longer available.

While the veteran, his widow, and daughter have discussed his 
exposure to extreme temperatures in service, they are not 
competent to diagnose a cold injury, and the record contains 
no medical evidence that the veteran was so diagnosed prior 
to his death.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge, and require the 
special knowledge and experience of a trained physician).  
While there is medical evidence of a diagnosis of arthritis 
in the years following service, it is not linked by medical 
opinion to the veteran's active service many years earlier.

The veteran's statements could be construed as reporting a 
continuity of symptomatology from discharge, however, the 
record does not contain a competent opinion linking that 
continuity to the arthritis diagnosed proximate to the time 
of his claim for benefits.  Clyburn, Savage.  Therefore, the 
claim for accrued benefits based upon the veteran's claimed 
entitlement to service connection for arthritis is denied as 
not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 



- 12 -



